DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 13 is objected to because of the following informalities:  
Regarding claim 13, line 7, the phrase “top rack” should be “top track”.
Regarding claim 13, line 9, the phrase “second pallet” should be “first pallet” to be consistent with the components of the first track assembly.
Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of copending Application No. 16/841,043 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because a rack may be interpreted as a pallet and a rack extension may be interpreted as a first and second track.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the 

Claims 1-6, 8-11, 13-15, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Blakely et al. (US 3,463,334) in view of Robertson (US 2,734,705).
In re. claim 1, Blakely teaches a system comprising: a first track assembly (156’) for connecting a top surface (198’, 200’) of a pallet (180) supporting payload (baggage) to an upper interior surface of a payload bay of an aircraft (col. 4, ln. 57-63); a second track assembly (28’) for connecting a side surface (194’, 196’) of the pallet (180) to a side interior surface of the payload bay (top forward side in fig. 1); and selectively moving the pallet along the first and second track assemblies between a first position in which the pallet is fully extended from the payload bay and a second position in which the pallet is fully retracted into the payload bay (via pushing) (col. 5, ln. 38-41).
Blakely fails to disclose an actuator system. 
Robertson teaches a pallet (13) actuator system (38) (fig. 4) (col. 2, ln. 27-34) for selectively moving the pallet between a first position in which the pallet is fully extended from the payload bay (fig. 1, left) and a second position in which the pallet is fully retracted into the payload bay (fig. 1, right.).
          Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Blakely to incorporate the teachings of Robertson to have the recited actuator system, for the purpose of automating the extension of the pallet.
In re. claim 2, Blakely as modified by Robertson (see Robertson) teach the system of claim 1, wherein the pallet actuator system comprises a linear actuator (figs. 1 and 4).
In re. claim 3, Blakely as modified by Robertson (see Robertson) teach the system of claim 2, wherein the linear actuator comprises a ball screw actuator (col. 2, ln. 27-34).

In re. claim 5, Blakely as modified by Robertson (see Robertson) teach the system of claim 4, wherein the rack (13) comprises a munitions launcher (fig. 1) and the payload comprises at least one air-to-surface weapon (bombs (15) depicted as an air-to-surface weapon in the figure).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Blakely to include the teachings of Robertson to have the pallet comprise a munitions launcher, since the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable result of supporting munitions within the cargo bay. 
In re. claim 6, Blakely as modified by Robertson (see Robertson) teach the system of claim 1 further comprising a payload bay door (11) connected to the pallet (13) (fig. 1).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Blakely to include the teachings of Robertson to have the payload bay door connected to the pallet, since the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable result of closing the payload bay simultaneously with storing the pallet. 
In re. claim 8, Blakely as modified by Robertson (see Blakely) teach the system of claim 1, wherein the first track assembly (29) comprises a first track (200’) disposed on the top surface of the pallet proximate a forward end thereof (fig. 1) and a second track (200) disposed on the top surface of the pallet proximate an aft end thereof (fig. 1).

In re. claim 10, Blakely as modified by Robertson (see Blakely) teach the system of claim 1 further comprising: a payload bay door (15) for covering the payload bay; and a door actuator system for selectively opening and closing the payload bay door (hinged arrangement) (col. 2, ln. 65-67).
In re. claim 11, Blakely as modified by Robertson (see Robertson) teach the system of claim 10, wherein the door actuator system further comprises a door actuator assembly (33) for coordinating the opening and closing of the payload bay door with movement of the pallet between the first and second positions (col. 2, ln. 20-27).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Blakely to incorporate the teachings of Robertson to have the recited door actuator system, for the purpose of automating the opening of the payload bay door.
In re. claim 13, Blakely teaches an aircraft (10) comprising: a payload bay (fig. 3); a first pallet (180) disposed on a first side of the payload bay (fig. 1); a first top track assembly (156’) for connecting a top surface (198’, 200’) of the first pallet (180) supporting payload (passenger baggage) to an upper interior surface of the payload bay (col. 4, ln. 57-63); a first lower track assembly (28’, 194’, 196’) (lower in fig. 4) for connecting a side surface (194’, 196’) of the first pallet to a side interior surface (28’) of the payload bay (top forward side in fig. 1); and selectively moving the first pallet along the first track assemblies between an extended position of the first pallet and a retracted position of the first pallet (via pushing) (col. 5, ln. 38-41). 

Robertson teaches a second system on a second side of the payload bay (fig. 1) and a pallet actuator system (38) (fig. 4) (col. 2, ln. 27-34) for selectively moving the pallet between a first position in which the pallet is fully extended from the payload bay (fig. 1, left) and a second position in which the pallet is fully retracted into the payload bay (fig. 1, right.).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Blakely to incorporate the teachings of Robertson to have a second system on a second side of the payload bay and the recited actuator system, for the purpose of automating the extension of the pallet and allowing both sides of the aircraft to be loaded simultaneously.
In re. claim 14, Blakely as modified by Robertson (see Robertson) teach the aircraft of claim 13, wherein the first and second pallet actuator systems comprise linear actuators (figs. 1 and 4).
In re. claim 15, Blakely as modified by Robertson (see Robertson) teach the aircraft of claim 13, wherein the payload comprises at least one air-to-surface weapon (bombs (15) depicted as an air-to-surface weapon in the figure).
In re. claim 18, Blakely as modified by Robertson (see Robertson) teach the aircraft of claim 13 further comprising a first pallet drive mechanism (38) mounted on an outboard side of the first pallet and a second pallet drive mechanism (38) mounted on an outboard side of the second pallet (fig. 4).
In re. claim 19, Blakely as modified by Robertson (see Blakely) teach the aircraft of claim 13, wherein each of the upper track assemblies comprises a first track (198’, 200’) disposed on the top surface of the respective one of the pallets proximate a forward end thereof (fig. 1) and a second track (198, 200) disposed on the top surface of the respective one of the pallets proximate an aft end 
In re. claim 20, Blakely teaches a method comprising: providing a first track assembly (156’) for connecting a top surface (198’, 200’) of a pallet (180) supporting payload (passenger baggage) to an upper interior surface of a payload bay of an aircraft (10) (fig. 1); providing a second track assembly (28’) for connecting a side surface (194’, 196’) of the pallet to a side interior surface of the payload bay (top forward side in fig. 1); and selectively moving the pallet along the first and second track assemblies between a first position in which the pallet is fully extended from the payload bay and a second position in which the pallet is fully retracted into the payload bay (via pushing) (col. 5, ln. 38-41)
Blakely fails to disclose using a linear actuator.
Robertson teaches a linear actuator (35) (fig. 4) (col. 2, ln. 27-34) for selectively moving the pallet between a first position in which the pallet is fully extended from the payload bay (fig. 1, left) and a second position in which the pallet is fully retracted into the payload bay (fig. 1, right.).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Blakely to incorporate the teachings of Robertson to have the recited actuator system, for the purpose of automating the extension of the pallet.
Allowable Subject Matter
Claims 7, 12, and 16-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D. HUTCHENS whose telephone number is (571)270-5535. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.D.H./
Primary Examiner
Art Unit 3647



/Christopher D Hutchens/            Primary Examiner, Art Unit 3647